 


110 HR 2584 IH: High-Need Physician Workforce Incentives Act of 2007
U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2584 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2007 
Mr. Burgess (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Health Service Act to alleviate critical shortages of physicians in the fields of family practice, internal medicine, pediatrics, emergency medicine, general surgery, and obstetrics-gynecology, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the High-Need Physician Workforce Incentives Act of 2007. 
2.High-Need Physician Specialty Workforce IncentivesPage E of title VII of the Public Health Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the following: 
 
3High-Need Physician Specialty Workforce Incentives 
775.Scholarship program 
(a)PurposeThe purpose of this section is to alleviate critical shortages of physicians in the fields of family practice, internal medicine, pediatrics, emergency medicine, general surgery, and obstetrics-gynecology. 
(b)GrantsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall make grants to critical shortage health facilities to carry out a scholarship program described in this section. 
(c)ScholarshipsA health facility receiving a grant under this section shall use the grant to enter into contracts with eligible individuals under which— 
(1)the facility agrees to provide the individual with a scholarship for each school year (not to exceed 4 school years) in which the individual is enrolled as a full-time student in a school of medicine or a school of osteopathic medicine; and 
(2)the individual agrees— 
(A)to maintain an acceptable level of academic standing; 
(B)to complete a residency in the field of family practice, internal medicine, pediatrics, emergency medicine, general surgery, or obstetrics-gynecology; and 
(C)after completing the residency, to serve as a physician at such facility in such field for a time period equal to the greater of— 
(i)one year for each school year for which the individual was provided a scholarship under this section; or 
(ii)two years. 
(d)Amount of scholarship 
(1)In generalThe amount paid by a health facility to an individual through a scholarship under this section shall not exceed $30,000 for any school year. 
(2)ConsiderationsIn determining the amount of a scholarship to be provided to an individual under this section, a health facility may take into consideration the individual’s financial need, geographic differences, and educational costs. 
(3)Exclusion from gross incomeFor purposes of the Internal Revenue Code of 1986, gross income shall not include any amount received as a scholarship under this section. 
(e)Application of certain provisionsThe provisions of subpart III of part D of title III shall, except as inconsistent with this section, apply to the program established under this section in the same manner and to the same extent as such provisions apply to the National Health Service Corps Scholarship Program established in such subpart. 
(f)DefinitionsIn this subsection: 
(1)The term critical shortage health facility means a public or private nonprofit health facility that does not serve a health professional shortage area (as such term is defined in section 332), but has a critical shortage of physicians (as determined by the Secretary) in the field of family practice, internal medicine, pediatrics, emergency medicine, general surgery, or obstetrics-gynecology. 
(2)The term eligible individual means an individual who is enrolled or accepted for enrollment as a full-time student in an accredited school of medicine or school of osteopathic medicine. 
(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2008 through 2012. 
776.Loan repayment program 
(a)PurposeThe purpose of this section is to alleviate critical shortages of physicians in the fields of family practice, internal medicine, pediatrics, emergency medicine, general surgery, and obstetrics-gynecology. 
(b)LoansThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish a program of entering into contracts with eligible individuals under which— 
(1)the individual agrees to serve— 
(A)as a physician in the field of family practice, internal medicine, pediatrics, emergency medicine, general surgery, or obstetrics-gynecology; and 
(B)in an area that is not a health professional shortage area (as such term is defined in section 332), but has a critical shortage of physicians (as determined by the Secretary) in such field; and 
(2)the Secretary agrees to pay, for each year of such service, not more than $35,000 of the principal and interest of the undergraduate or graduate educational loans of the individual. 
(c)Service requirementA contract entered into under this section shall allow the individual receiving the loan repayment to satisfy the service requirement described in subsection (b)(1) through employment in a solo or group practice, a clinic, a public or private nonprofit hospital, or any other appropriate health care entity. 
(d)Application of certain provisionsThe provisions of subpart III of part D of title III shall, except as inconsistent with this section, apply to the program established in this section to the same extent and in the same manner as such provisions apply to the National Health Service Corps Loan Repayment Program established in such subpart. 
(e)DefinitionIn this section, the term eligible individual means an individual with a degree in medicine or osteopathic medicine.  
(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2008 through 2012. 
777.Primary care physician retention and medical home enhancement grants 
(a)GrantsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall make grants to States to provide care management fees to physicians in medically underserved communities to support the provision of targeted, accessible, continuous, coordinated, and patient-centered care through a qualified medical home. 
(b)Qualified medical homes 
(1)In generalIn this section, the term qualified medical home means a physician-directed practice that is certified as a qualified medical home in accordance with this subsection. 
(2)Actions by SecretaryNot later than 90 days after the date of the enactment of this subpart, the Secretary shall— 
(A)designate one or more objective external private-sector entities to certify physician-directed practices as qualified medical homes; and 
(B)issue requirements for such certification. 
(3)RequirementsThe requirements referred to in paragraph (2)(B) shall set forth a certification process whereby— 
(A)a physician-directed practice, in consultation with the State where the practice is located, submits an application on a voluntary basis to an entity designated by the Secretary under paragraph (2)(A); and 
(B)the entity certifies the practice as a qualified medical home if the practice demonstrates that the practice has capabilities to achieve improvements in the management and coordination of care of patients described in paragraph (4) by incorporating attributes of the care management model described in paragraph (5). 
(4)Eligible patientsThe patients referred to in paragraph (3)(B)— 
(A)are patients determined by the State involved under criteria developed by the Secretary to be underserved, special needs, or high risk patients; and 
(B)shall include individuals who— 
(i)are eligible for medical assistance under title XIX of the Social Security Act; 
(ii)are eligible for child health assistance under title XXI of the Social Security Act; or 
(iii)otherwise lack health insurance. 
(5)Care management modelThe care management model referred to in paragraph (3)(B) is a model that uses health information technology and other physician-practice innovations to improve the management and coordination of patient care. Such a model includes the following conditions: 
(A)Physicians advocate for their patients to support the attainment of optimal, patient-centered outcomes that are defined by a care planning process driven by a partnership between physicians, patients, and the patient’s family. 
(B)Evidence-based medicine and clinical decision-support tools guide decision making. 
(C)Physicians in the practice accept accountability for continuous quality improvement through voluntary engagement in performance measurement and improvement. 
(D)Patients actively participate in decisionmaking; patients take personal responsibility for their own health through diet and lifestyle changes; and feedback is sought to ensure that patients’ expectations are being met. 
(E)Information technology is utilized appropriately to support optimal patient care, performance measurement, patient education, and enhanced communication. 
(F)Patients and families participate in quality improvement activities at the practice level. 
(c)Amount of care management fee 
(1)In generalAs a condition on the receipt of a grant under this section, a State shall agree to determine the amount of each care management fee provided through the grant in accordance with the guidance issued by the Secretary under paragraph (2). 
(2)GuidanceNot later than 90 days after the date of the enactment of this Act, the Secretary shall issue guidance for determining the amount of a care management fee to be provided through a grant under this section. Such guidance shall take into account the costs of implementation, additional time by participating physicians, and training associated with compliance with this section. Such guidance shall include— 
(A)recognition of the value of physician and clinical staff work associated with patient care that falls outside the face-to-face visit, such as the time and effort spent on educating family caregivers and arranging appropriate follow-up services with other health care professionals, such as nurse educators; 
(B)recognition of expenses that the qualified medical home will incur to acquire and utilize health information technology, such as clinical decision support tools, patient registries, and electronic medical records; 
(C)additional performance-based reimbursement payments based on reporting on evidence-based quality, cost of care, and patient experience measures; 
(D)reimbursement for separately identifiable e-mail and telephonic consultations, either as separately-billable services or as part of a global management fee; 
(E)recognition of the specific circumstances and expenses associated with physician practices of fewer that 5 full-time employees in implementing the attributes of a qualified medical home and care management model described in subsection (b); and 
(F)recognition and sharing of savings that may result from a qualified medical home. 
(d)ApplicationA State seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Each such application shall describe the methodologies to be used by the State to determine the amount of care managements fees to be provided through the grant. 
(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2008 through 2012. 
778.Comprehensive geriatric training grants 
(a)GrantsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall make grants to board-certified entities to establish or expand geriatric fellowship programs described in subsection (b). 
(b)Geriatric fellowship programsA geriatric fellowship program funded through a grant under this section shall provide 1-year fellowships to train physicians practicing in rural areas or in the field of family practice, internal medicine, emergency medicine, general surgery, or obstetrics-gynecology, at any time during their careers, in geriatric medicine. 
(c)AmountAs a condition on the receipt of a grant under this section, an entity shall agree to expend not more than $50,000 of the grant per fellow. 
(d)PreferenceIn awarding grants under this section, the Secretary shall give preference to entities seeking to establish or expand a fellowship program in a rural area, a suburban area, or a medically underserved community. 
(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000 for each of fiscal years 2008 through 2012.  
779.Reports to CongressNot later than 1 year after the date of the enactment of the High-Need Physician Workforce Incentives Act of 2007, and annually thereafter, the Secretary shall submit a report to the Congress— 
(1)identifying the number of grants and loans made under this section during the preceding 12-month period; and 
(2)describing the results achieved through such grants and loans, including the extent to which such grants and loans met the needs of the physician workforce in rural areas and in the fields of family practice, internal medicine, pediatrics, emergency medicine, general surgery, and obstetrics-gynecology.. 
3.Exemption from gross income for certain compensation paid to physicians by local governments for service in medically underserved areas 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by adding at the end the following new section: 
 
139B.Certain compensation paid to physicians by local governments for service in medically underserved areas 
(a)In generalGross income does not include compensation received by a physician (as defined in section 1861(r) of the Social Security Act) from a local government (as defined in section 1393(a)(5)) for qualified medical service. 
(b)Qualified medical serviceFor purposes of this section, the term qualified medical service means medical care described in section 213(d)(1)(A) which is performed— 
(1)in a medically underserved community (as defined in section 799B(6) of the Public Health Service Act), and 
(2)under a contract with the local government referred to in subsection (a) for the performance of such services for a period of not less than 4 years. 
(c)No exemption from employment taxesCompensation shall not fail to be taken into account as wages under any provision of subtitle C solely because such compensation is excluded from gross income under this section.. 
(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139A the following new item: 
 
 
Sec. 139B. Certain compensation paid to physicians by local governments for service in medically underserved areas. . 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
